Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 1 of 29 PageID: 522



 Law Offices of Albert J. Rescinio, L.L.C.
 1500 Allaire Avenue - Unit #101
 Ocean Township, New Jersey 07712
 Telephone: (732) 531-2005
 Telefax:      (732) 531-8009
 By: Albert J. Rescinio, Esq. (ID#034331989)
 Attorneys for Plaintiff David M. Greco, individually and on behalf of others similarly situated


                           UNITED STATES DISTRICT COURT
                                     FOR THE
                              DISTRICT OF NEW JERSEY
                                 NEWARK VICINAGE

                                               Civil Action No. 3:19-cv-19145-BRM-TJB
                                               Honorable Brian R. Martinotti, U.S.D.J.
  David M. Greco,
                                               Honorable Tonianne J. Bongiovanni, U.S.M.J.
  individually and on behalf of others
  similarly situated,

  Plaintiff,

  vs.

  Gurbir S. Grewal,
  New Jersey Attorney General, et al.,

  Defendants.




                                 MEMORANDUM OF LAW




                                         INTRODUCTION:

        Pending before the Court is the within action wherein Plaintiff is challenging the

 constitutionality and legality of the “New Jersey Extreme Risk Protective Order Act of 2018”,

 New Jersey Public Law 2018, Chapter 35, now codified at N.J.S.A. 2C:58-20 through -32

 (hereinafter the “ERPO Act”), which became effective September 1, 2019, as being facially

                                               1
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 2 of 29 PageID: 523



 unconstitutional in violation of the mandatory “probable cause” standard for issuance of a search

 warrant found in both the United States Constitution’s Fourth Amendment and Article I,

 paragraph 7 of the New Jersey State Constitution (1947).1                     Plaintiff previously moved for a

 Preliminary Injunction and after oral argument on November 20, 2019 the Court reserved

 decision which decision is still pending.2

          Now in these related Motions the Plaintiff moves before the Court seeking the entry of an

 Order Certifying the matter as a Rule 23 “Class Action” and granting the following specific

 forms of associated relief:

             An Order certifying the matter as a“Rule 23(b)(3) Class Action” and specifically

              defining the “Certified Class”;

             An Order appointing Plaintiff David Greco as “Class Representative”;

             An Order appointing Albert J. Rescinio, Esq. of Ocean Township (Monmouth

              County), New Jersey, as “Lead Class Counsel”;

             An Order approving the initial proposed “Class Notices”;

             An Order approving the initial proposed “Plan of Providing Notice”; and

             An Order commencing the providing of Notice of the pendency of this Class Action

              in the form and in the manner requested.




 1
          In the Complaint Plaintiff asserts and argue a variety of specific cumulative and alternative grounds that the
 ERPO Act is unconstitutional, but for purposes of the earlier Preliminary Injunction Motion and for purposes of
 these Motions Plaintiff is by design for the moment limiting the argument to the clear (and essentially undisputable)
 claim that the ERPO Act is facially unconstitutional as failing to meet the mandatory “probable cause” standard in
 the Federal and State Constitutions for issuance of any search warrant.
 2
          All named Defendants have been served and entered appearances and were present and participated in
 opposing the Plaintiff’s motion for a Preliminary Injunction on November 20, 2019. By Consent Order the
 Defendants are not required to file their responsive pleading until 20 days after the Court decides the Preliminary
 Injunction Motion.

                                                           2
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 3 of 29 PageID: 524



                                             FACTS:

         For purposes of this MEMORANDUM the Plaintiff shall rely upon the facts as contained

 in the Declaration of Plaintiff David Greco and as contained in the Declaration of Albert J.

 Rescinio, Esq. with exhibits both submitted herewith, with the following additional facts as taken

 from Plaintiff’s Complaint.

         On June 13, 2018 the “New Jersey Extreme Risk Protective Order Act of 2018”

 (hereinafter “EPRO Act”), New Jersey Public Law 2018, Chapter 35, now codified at N.J.S.A.

 2C:58-20 through -32, was passed into law by the New Jersey State Legislature, and signed into

 law by the New Jersey Governor. By literal terms, the EPRO Act was to go into effect fifteen

 months later on September 1, 2019.

         The EPRO Act, specifically N.J.S.A. 2C:58-21, defines “Petitioner” as follows:

 “‘Petitioner’ means a family or household member or law enforcement officer.” (emphasis

 added), Id. The ERPO Act also defines Law enforcement officer specifically as follows: “‘Law

 enforcement officer’ means a person whose public duties include the power to act as an officer

 for the detection, apprehension, arrest, and conviction of offenders against the laws of this

 State.” Id.      Similarly the ERPO Act defines Law enforcement agency as follows: “‘Law

 enforcement agency’ means a department, division, bureau, commission, board or other

 authority of the State or of any political subdivision thereof which employs law enforcement

 officers.” Id.

         By simple statutory definitions, a “Petitioner” may be either (1) a “family member” of the

 respondent, or (2) a “household member” of the respondent, or (3) a “law enforcement officer.”

 (Emphasis added). There is no authority for a law enforcement agency to file a “Petition” under

 the ERPO Act.



                                                 3
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 4 of 29 PageID: 525



        The EPRO Act, specifically N.J.S.A. 2C:58-23, authorizes, under certain circumstances,

 the issuance of a “Temporary Extreme Risk Protection Order” (“TERPO”) on application of a

 “Petitioner”. As a matter of procedure, a TERPO is sought using the following procedures and

 legal standards:

                        ***
                                A petitioner may apply for relief under this section
                        in accordance with the Rules of Court.
                                b. A petition for a temporary extreme risk
                        protective order shall include an affidavit setting forth the
                        facts tending to establish the grounds of the petition, or the
                        reason for believing that they exist, and, to the extent
                        available, the number, types, physical description, and
                        locations of any firearms and ammunition currently
                        believed by the petitioner to be controlled or possessed by
                        the respondent.
                                c. The court shall not charge a fee to file the
                        petition.
                                d. The court, before issuing a temporary extreme
                        risk protective order, shall examine under oath the
                        petitioner and any witnesses the petitioner may produce.
                        The court, in lieu of examining the petitioner and any
                        witnesses, may rely upon an affidavit submitted in support
                        of the petition. (Emphasis added).

        [N.J.S.A. 2C:58-23b, c & d].

        Pursuant to the cited law, when seeking a TERPO, a petitioner may submit an affidavit to

 a court, which shall not charge a filing fee, and the court shall then “…examine under oath the

 petitioner and any witnesses the petitioner may produce.” Id. Alternatively, the petitioner need

 not personally appear, and instead the court may “… rely upon an affidavit submitted in support

 of the petition...” when deciding whether to issue the TERPO.

        The EPRO Act itself does not define “Affidavit”, but the New Jersey Court Rules quite

 specifically identify what is required in an “Affidavit”, and provides as follows:

                1:4-4. Affidavits



                                                  4
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 5 of 29 PageID: 526



                (a) Form. Every affidavit shall run in the first person and be
                divided into numbered paragraphs as in pleadings. The caption
                shall include a designation of the particular proceeding the
                affidavit supports or opposes and the original date, if any, fixed for
                hearing. Ex parte affidavits may be taken outside the State by a
                person authorized to take depositions under R. 4:12-2 and R. 4:12-
                3.
                (b) Certification in Lieu of Oath. In lieu of the affidavit, oath or
                verification required by these rules, the affiant may submit the
                following certification which shall be dated and immediately
                precede the affiant’s signature: “I certify that the foregoing
                statements made by me are true. I am aware that if any of the
                foregoing statements made by me are willfully false, I am subject
                to punishment.”
                (c) Requirement for Original Signature. Every affidavit or
                certification shall be filed with an original signature, except that a
                copy of an affidavit or certification may be filed instead, provided
                that the affiant signs a document that is sent by facsimile or in
                Portable Document Format (PDF), or similar format, by the affiant
                and provided that the attorney or party filing the copy of the
                affidavit or certification filed the original document if requested by
                the court or a party.

        [R. 1:4-4(a), (b) & (c)].

        Quite clearly, as a threshold matter, an affidavit must be prepared over the name of an

 actual person who is certifying and attesting to the truth of the facts contained therein. R. 1:4-

 4(a), (b) & (c). And for purposes of any “Petition” filed in accordance with the EPRO Act, by

 simple statutory definitions, the “Petitioner” must be either (1) a “family member” of the

 respondent, or (2) a “household member” of the respondent, or (3) a “law enforcement officer.”

 (Emphasis added).

        Moreover, New Jersey Court Rule R. 1:4-5 specifically provides that all pleadings (which

 clearly includes an “EPRO Petition” filed with the court) must be:

                … signed by the attorney of record or the attorney’s associate or by
                a pro se party. Signatures of a firm may be typed, followed by the
                signature of an attorney of the firm. Signatures on any duplicate
                original or carbon copy required to be filed may be typed. Every
                paper to be filed shall bear the date on which it was signed.

                                                  5
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 6 of 29 PageID: 527




        [R. 1:4-5].

        Once a “Petitioner” signs a “Petition” and submits an accompanying Affidavit or

 Certification, the court must then consider the application without giving any advanced notice to

 the Respondent and without affording the Respondent any opportunity to be heard or represented

 at the hearing where the court determines whether to issue a TERPO. At this point in the

 process, the court is by statute required to employ a “good cause” legal standard when

 determining whether to issue a TERPO as per N.J.S.A. 2C:58-23(e) which provides as follows:

               ***
                       e. A judge shall issue the order if the court finds good
               cause to believe that the respondent poses an immediate and
               present danger of causing bodily injury to the respondent or others
               by having custody or control of, owning, possessing, purchasing,
               or receiving a firearm. (Emphasis added).

        [N.J.S.A. 2C:58-23(e)].

        In determining whether the Petitioner has met the legal “… good cause …” standard, the

 court considers the information provided by the Petitioner in the Petition by way of Affidavit or

 Certification and may consider additional sworn testimony, all in the context of the factors

 enumerated in N.J.S.A. 2C:58-23(f). If the court finds that there is legal “… good cause to

 believe that the respondent poses an immediate and present danger of causing bodily injury to

 the respondent or others by having custody or control of, owning, possessing, purchasing, or

 receiving a firearm …” (emphasis added), the court “shall” issue a TERPO Order.

        Significantly, if the court finds “… good cause …” and issues the TERPO Order, and the

 Petition

               “… indicates that the respondent owns or possesses any firearms or
               ammunition, the court shall issue a search warrant with the
               temporary or final extreme risk protective order and the law
               enforcement officer who serves the order shall request that all

                                                6
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 7 of 29 PageID: 528



                firearms and ammunition immediately be surrendered. (Emphasis
                added).

        [N.J.S.A. 2C:58-26(b)].

        Moreover, in addition to the mandatory requirement in N.J.S.A. 2C:58-26(b) that the

 court issue a “shall” issue a search warrant in conjunction with any TERPO if the respondent

 owns or possesses any firearms or ammunition, subsection (c) provides a cumulative and

 additionally - in theory discretionary and perhaps redundant - authorization for the issuance of a

 search warrant along with the issuance of any TERPO. That section of the statute provides as

 follows:

                       The court which issued the protective order may issue a
                       search warrant for a firearm or ammunition that is in the
                       custody or control of, owned, or possessed by a respondent
                       who is subject to a temporary or final protective order
                       issued pursuant to section 4 or 5 of P.L. 2018, c. 35 (C.
                       2C:58-23 or C. 2C:58-24) if the respondent has lawfully
                       been served with that order and has failed to surrender the
                       firearm or ammunition as required by this section.
                       (emphasis added).

        [N.J.S.A. 2C:58-26(c)].

        While it is mandatory that if a TERPO - a civil order - is issued that a Search Warrant

 also shall automatically be issued, the EPRO itself does not itself anywhere specifically authorize

 the issuance of a so called “No-Knock” Search Warrant under any circumstances for this civil

 Search Warrant. In State v. Johnson, 168 N.J. 608 (2001), and in the context of a criminal

 Search Warrant, the New Jersey Supreme Court held that (1) the imminent destruction of

 evidence, (2) the officer’s peril, or (3) the frustration of the arrest, all remain viable possible

 exceptions to the “Knock and Announce Rule”, the affidavit in support of the (there, criminal)

 Search Warrant must specifically and sufficiently articulate the basis to support a reasonable




                                                 7
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 8 of 29 PageID: 529



 belief that one or more of these three exceptions applies to the circumstances. Id. at 619 and

 623.

        By operation of the “good cause” legal standard for the issuance of a TERPO found in

 N.J.S.A. 2C:58-23(f) considered in consort with the mandatory issuance of a “civil” Search

 Warrant required by N.J.S.A. 2C:58-26(b) and the discretionary right to issue a “civil” Search

 Warrant found in N.J.S.A. 2C:58-26(c), the statutory framework of the ERPO Act requires the

 issuance of a “civil” Search Warrant on a “good cause” legal standard.

        Both the Fourth Amendment to the United States Constitution made applicable to the

 States by virtue of the Fourteenth Amendment to the United States Constitution, and Article I,

 Paragraph 7 of the New Jersey State Constitution (1947), as amended, specifically require that

 for the State to issue any Search Warrant, that among other mandatory procedures and factors,

 the legal standard for determining whether to issue a Search Warrant is the heightened legal

 standard of “Probable Cause” which is a much more strict legal standard that the much lesser

 mere “Good Cause” legal standard in the ERPO Act. Otherwise stated, on its face, the ERPO

 Act quite clearly violates the Fourth Amendment to the United States Constitution and Article I,

 Paragraph 7 of the New Jersey State Constitution (1947), as amended.

        In Camera v. Municipal Court, 387 U.S. 523, 538-539 (1967) the United States Supreme

 Court made it clear that the “probable cause” legal standard and requirement of the United States

 Constitution’s Fourth Amendment applies not only to criminal searches but equally applies to

 civil and administrative searches conducted under the authority of a State. As such, the law was

 and is “clearly established” within the meaning of 42 U.S.C. §1983 that a (ostensible) “Civil”

 Search Warrant may not be issued by a State on a mere “good cause” legal standard which in the

 ERPO Act is literally mandated by the “good cause” standard for issuance of a TERPO in



                                                8
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 9 of 29 PageID: 530



 N.J.S.A. 2C:58-23(f) in consort with the mandatory issuance of a “civil” Search Warrant required

 by N.J.S.A. 2C:58-26(b) whenever a TERPO is issued.

        After the ERPO Act was enacted but before it went into effect, on July 24, 2019 the New

 Jersey Supreme Court issued their unrelated decision in State v. Hemenway, ___ N.J. ____

 (2019) which addressing the Search Warrant provision in the New Jersey Domestic Violence

 Act, N.J.S.A. 2C:25-29(j) and reaffirmed the mandatory requirement of meeting the “probable

 cause” standard as Constitutionally required by both the Federal and State Constitution before

 any civil Search Warrant can be issued.

        On August 12, 2019 the New Jersey Administrative Office of the Courts issued

 “Directive #19-19” where at page 6 it was admitted that the mandatory Search Warrant

 Provisions in the ERPO Act (N.J.S.A. 2C:58-26(b)) that effectively requires a Search Warrant to

 be issued on the much lesser “Good Cause” legal standard violated the Fourth Amendment to the

 United States Constitution and Article I, Paragraph 7 of the New Jersey State Constitution

 (1947), as amended. (See True Copy of AOC “Directive #19-19 - MEMO on “Guidelines for

 Extreme Risk Protective Orders” at Plaintiff’s Complaint, “Exhibit B” at page 6).

        On August 15, 2015, Defendant Gurbir S. Grewal, New Jersey Attorney General, issued a

 formal MEMO entitled “Attorney General Directive Pursuant to the Extreme Risk Protective

 Order Act of 2018” where, acknowledging AOC “Directive #19-19 and agreeing that the ERPO

 Act was unconstitutional. (See True Copy of August 15, 2015 “Attorney General Directive

 Pursuant to the Extreme Risk Protective Order Act of 2018” at Plaintiff’s Complaint,

 “Exhibit C” at page2 17-18)

        Rather than take action to delay implementation of the ERPO Act for the legislature to

 correct the admittedly unconstitutional provisions, the AOC and Defendant Attorney General



                                                9
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 10 of 29 PageID: 531



  issued ways to “construe” and “implement” the Act so as to make actions of State officials

  comport with required Constitutional Legal Standards. However, such prophylactic measures

  are little more than changing the words and phrases in pre-printed forms from the

  unconstitutional “Good Cause” to the constitutional “Probable Cause” without any measures to

  actually assure, and to accurately document, that it is the separate heightened “Probable Cause”

  standard that is being met before the issuance of any Search Warrant in conjunction with a

  TERPO Order.         More importantly, only a New Jersey State Court sitting in a JUDICIAL

  CAPACITY after hearing and the building of a record (as opposed to summary Administrative

  Capacity) can properly direct and order state actors to disregard the literal text of a statute as

  passed by the State Legislature and Governor as an “Administrative Memo” from the New Jersy

  Judiciary has no such power as it would clearly violate the separation of powers doctrine. See

  Winberry v. Salisbury, 5 N.J. 240, cert. denied 340 U.S. 877 (1950),

          Moreover, the Defendant’s defense that they will follow “MEMOS” and ignore the actual

  statute and therefore “use the unconstitutional statute responsibly” is no defense at all, as this

  claimed defense has been flatly rejected by the United States Supreme Court in similar

  circumstances. As the Supreme Court stated in United States v. Stevens, 559 U.S. 460 (2010),

  the Federal Constitution        … protects against the Government; it does not leave us at the mercy

  of noblesse oblige.3 We would not uphold an unconstitutional statute merely because the

  Government promised to use it responsibly.” United States v. Stevens, supra, 559 U.S. at 479;

  see also Whitman v. American Trucking Association, Inc., 531 U.S. 457 (2001); to the same

  effect is the Supreme Court’s decision in McDonnell v. United States, 579 U.S. ___ (slip. op at

  page 23), 136 S. Ct. 2355, 2373–74 (2016) (noting that “we cannot construe a criminal statute on

  3
          French, literal translation is “nobility obligates”. The common meaning attributed to this phrase refers to
  the unwritten obligation of people from noble ancestry to act honorable and charitably and generously to others.


                                                          10
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 11 of 29 PageID: 532



  the assumption that the Government will ‘use it responsibly’”) (quoting United States v. Stevens,

  559 U.S. 460, 480 (2010) and Lewis v. Alexander, 685 F.3d 325, 341 (3d Cir. 2012) (“[T]o the

  extent the agency is pleading for a chance to interpret the statute more leniently than the statute’s

  text might suggest, we question whether we can credit such an interpretation”).

         The ERPO Act as written, specifically N.J.S.A. 2C:58-26(b), is facially unconstitutional

  and violates the mandatory “probable cause” legal standard required for search warrants as found

  in the United States Constitution’s Fourth Amendment and in Article I, paragraph 7 of the New

  Jersey State Constitution (1947). The AOC agrees, and the Defendant Attorney General agrees -

  in writing. (See Plaintiff’s Complaint, Exhibit B” and “Exhibit C”). The ERPO Act, as

  applied, even with the so called prophylactic measures where law enforcement and judges are

  advised in a MEMO to disregard the literal text of the ERPO Act says, is still unconstitutional.

  United States v. Stevens, 559 U.S. 460 (2010).

         Nevertheless, on September 5, 2019, 5 days after the EPRO Act went into effect, a

  “Petition for Temporary Extreme Risk Protective Order” was filed against Plaintiff (named in the

  Petition as the “Respondent”) in the Gloucester Township, Camden County, New Jersey

  Municipal Court by an unknown and yet to be identified person, Defendant “John Doe #1”, who

  anonymously identified themselves on the Petition only with the pseudonym(s) “NEW JERSEY

  HOMELAND SECURITY” and “PDPACE2”. (A true copy of that Petition is attached hereto

  at “Exhibit D” to Plaintiff’s Complaint). The actual form of Petition that was used was a new

  standard 3 page form issued by the New Jersey Administrative Office of the Courts pursuant to

  their “Directive #19-19”. The Petitioner was listed only as “NEW JERSEY HOMELAND

  SECURITY” with an address of “1200 Negron Drive, Hamilton, New Jersey 08691”, and with

  no Home Phone Number listed and a Work Phone Number listed of (609) 584-5051. The only



                                                   11
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 12 of 29 PageID: 533



  relationship to the Respondent listed was “PEPD-PETITIONER LAW ENFORCEMENT

  OFFICER”. No name on any actual person was listed anywhere on the Petition, nor was any

  signature of any person included.       All information was typed in.        On page 2 under the

  “Certification” section where there was a place for the petitioner to sign their name and certify to

  the truth of the contents of the Petition, the name “NEW JERSEY HOMELAND SECURITY”

  was typed in. On page 3 where the petitioner was also required to sign their name, no signature

  is found and rather someone typed in “PAPACE2”. (See Plaintiff’s Complaint, “Exhibit D” at

  pages 2 and 3).       The Petition was captioned “In the Matter of, DAVID M. GRECO,

  Respondent”, and was assigned “Petition Number 0415 XTR 2019 000001, and stated verbatim

  on the first page as follows:

                 I am the Petitioner named below. I believe Respondent poses an
                 immediate and present danger of causing bodily injury to the
                 Petitioner, the Respondent, or others by owning, possessing,
                 purchasing or receiving firearms and/or ammunition. I ask the
                 court to grant a Temporary Extreme Risk Protective Order to
                 prohibit Respondent from owning, possessing, or acquiring
                 firearms and/or ammunition, and to order surrender of firearms
                 and/or ammunition to a law enforcement agency.

         [See Plaintiff’s Complaint, “Exhibit D” at pages 1].

         On Page 2 of the Petition there is a short list of several (irrelevant) prior low level arrests

  and/or charges and/or convictions, followed by a section where the petitioner was directed to

  specifically “List any other information that may be relevant”, where the Petition contains the

  following information - by its terms all apparently hearsay information obtained from an

  unidentified person in the FBI - added by the petitioner to the Petition as follows:

                 INFORMATION    WAS    RECENTLY     OBTAINED,
                 THROUGH FBI CONTACTS, THAT DAVID GRECO IS
                 INVOLVED IN ONLINE ANTI-SEMITISM. GRECO WAS
                 FOUND TO BE IN CONTACT WITH THE PITSBURGH
                 SYNAGOGUE    SHOOTER,    BEFORE   THE  MASS

                                                   12
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 13 of 29 PageID: 534



                SHOOTINGS IN BOTH OHIO AND EL PASO.
                PRECAUTIONS WERE TAKEN AND CONTACT WAS
                MADE WITH GRECO IN COORDINATION WITH THE
                FBI.   OFFICERS REACHED OUT TO GRECO IN
                REGARDS TO RECENT POSTS IN THE SOCIAL MEDIA
                SIGE GAB.COM.    ALL PREVIOUS SOCIAL MEDIA
                ACCOUNTS WERE BLOCKED DUE TO THE NATURE OF
                CONTENT.     WHILE TALKING TO GRECO, HE
                APPEARED EXTREMELY INTELLIGNET TO OFFICER
                AND DID NOT MENTION ACTING ON ANY VIOLENT
                BEHAVIOR TOWARDS JEWS. HIS BEHAVIOR WAS
                METHODICAL     AND    FOCUSED    ON    FACTS,
                SPECIFICALLY FROM NAZI GERMANY.       GRECO
                BELIEVES THAT FORCE OR VIOLENCE IS NECESSARY
                TO REALIGN SOCIETY.      GRECO FREQUENTLY
                MENTIONED HIS DISDAINED (sic) FOR THE JEWISH
                TALMUD AND HOW HE BELIEVES THAT JEWS ARE
                RAPING OUR WOMEN AND CHILDREN.

         [See Plaintiff’s Complaint, “Exhibit D” at pages 2].

         Apparently some photocopies on information somehow claimed to have been “posted” by

  Plaintiff on the internet were included, and it was alleged that Plaintiff possessed a lawful

  handgun (identified as “H&K USP .40 - SERIAL #22070650), a rifle (identified as “NORINCO

  SKS 7.62 - SERIAL #22002894) and a valid New Jersey Firearms Purchaser ID Card. (See

  Plaintiff’s Complaint, “Exhibit D” at pages 2).       The “Certification” to the truth of the

  information contained in the Petition was not signed by anyone and rather the name “NEW

  JERSEY HOMELAND SECURITY” was simply typed in by Defendant “JOHN DOE #1”. (See

  Plaintiff’s Complaint, “Exhibit D” at pages 2). On Page 3 where the petitioner was supposed

  to sign again, Defendant “JOHN DOE #1” merely typed in “PDPACE2” (whatever that may

  mean). (See Plaintiff’s Complaint, “Exhibit D” at pages 3).

         No effort was made by any of the Defendants to give, or to try to give, Plaintiff any

  advance notice of the fact that this “Petition for Temporary Extreme Risk Protective Order” was

  being filed against him so that he could appear and be heard. Rather, this unsigned uncertified

                                                13
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 14 of 29 PageID: 535



  document was submitted ex parte by “JOHN DOE #1” to the Gloucester Township Municipal

  Court at some unspecified time on the date of Thursday September 5, 2019. The matter was

  brought before the Superior Court late on the afternoon of September 6 but the matter was so

  urgent in nature and Mr. Greco was such an imminent threat that it was held off and carried to

  the morning of September 6. At some time the next day Friday September 6, 2019, the Petition

  was presented to the Honorable Edward McBride, J.S.C. of the Superior Court of New Jersey,

  Law Division, Criminal Part (despite this ostensibly being a “Civil Proceeding”) at the Camden

  County Court House in Camden, New Jersey for consideration. No effort was made during the

  day of September 6 by any of the Defendants or the State Court to give, or to try to give, Plaintiff

  any advance notice of the fact that this “Petition for Temporary Extreme Risk Protective Order”

  was being filed against him so that he could appear and be heard. Rather, the Petition was

  presented by Defendants Camden County Prosecutor’s Office, Jill S. Mayer and Nevan

  Soumails, with no notice to Plaintiff in an ex parte manner. At approximately 4:06 p.m. on

  September 6, 2019, Judge McBride “found “good cause” under 2C:58-23(f) and issued a

  “Temporary Extreme Risk Protective Order” (“TERPO”) and, as required by N.J.S.A. 2C:58-

  26(b) also issued a “No Knock Search Warrant” using the new standard 5 page form for TERPO

  and required accompanying Search Warrant issued by the New Jersey Administrative Office of

  the Courts pursuant to their “Directive #19-19”.     (See True Copy of TERPO and SEARCH

  WARRANT attached to Plaintiff’s Complaint at “Exhibit E”). Immediately thereafter the 5

  page TERPO and (NO-KNOCK) SEARCH WARRANT form was faxed to Defendants

  Gloucester Township Police Department who then responded to Plaintiff’s home, detained

  Plaintiff, served him with the TERPO and (NO-KNOCK) SEARCH WARRANT, and then

  executed the (NO-KNOCK) SEARCH WARRANT on Plaintiff’s home.



                                                  14
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 15 of 29 PageID: 536



          Plaintiff then retained Counsel and this Federal lawsuit ensued. Specifically Plaintiff

  filed a Verified Class Action Complaint and Jury Demand along with an application seeking a

  preliminary injunction by way of Order to Show Cause. The Court entered the Order to Show

  Cause, and all parties were then promptly and properly served with the Summons and Complaint

  and injunction moving papers. On November 20, 2019 the Court heard oral argument on the

  application for a Preliminary Injunction and reserved decision. No decision has been handed

  down to date. See Footnote 2, supra.

          Plaintiff now moves under F.R.Civ.P. 23 for class certification and other associated forms

  of related class relief.

                                       LEGAL ARGUMENT:

  A.      PLAITNIFF’S MOTION FOR CLASS CERTIFICATION:

          Plaintiff first moves for an Order certifying this matter as a Class Action. To this end, the

  Manual for Complex Litigation (Fourth), published by the Federal Judicial Center (2004)

  counsels that F.R.Civ.P. 23(c)(1) directs the court to determine “at an early practicable time”

  whether to certify an action as a class action, noting that “… [t]he ‘early practicable time’ is

  when the court has sufficient information to decide whether the action meets the certification

  criteria of Rules 23(a) and (b).” Id. at §21.133 - Timing of the Certification Decision, page 252-

  253. Despite Defendants not yet having filed their responsive pleadings, see Footnote 1, supra.,

  the reality is that the statue is indeed facially unconstitutional and the reality is that the only

  defense asserted to date (that they will follow an Administrative Judicial memo rather than the

  literal text of the actual law) is no legitimate defense at all. See Winberry v. Salisbury, 5 N.J.

  240, cert. denied 340 U.S. 877 (1950) and United States v. Stevens, 559 U.S. 460 (2010).




                                                   15
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 16 of 29 PageID: 537



  Therefore the claims are clear, and it is submitted that at this point the court clearly has sufficient

  information to decide whether the action meets the certification criteria of Rules 23(a) and (b).

       Plaintiff proposes a 42 U.S.C. §1983 Class Action for which he seeks Nominal Damages,

  Compensatory Damages, Punitive Damages, Declaratory Relief and both Temporary and

  Permanent Injunctive Relief, as well as costs and attorneys fees under 42 U.S.C. §1988. In this

  regard and more specifically, Plaintiff seeks an Order pursuant to F.R.Civ.P. 23(b)(3) certifying

  the matter as a “Rule 23(b)(3) Class Action” and specifically defining the “Certified Class” as

  follows:

                 Any person who has had a Temporary Extreme Risk Protection
                 Order entered against them by the Superior Court of New Jersey
                 under the authority of the “New Jersey Extreme Risk Protective
                 Order Act of 2018”, New Jersey Public Law 2018, Chapter 35,
                 now codified at N.J.S.A. 2C:58-20 through -32, from the date of
                 September 1, 2019 and on any date thereafter.”


         A Plaintiff seeking to certify a class must satisfy each of the requirements of Fed.R.Civ.P.

  23(a) and at least one of the three criteria for certification under Rule 23(b). See Amchem

  Products, Inc. v. Windsor, 521 U.S. 591, 614–15 (1997).

         1.      The Proposed Classes Satisfy the Requirements of Rule 23(a):

         A Plaintiff seeking class certification must meet four requirements under Rule 23(a):

  first, the class must be so numerous that joinder of all members would be impracticable; second,

  there must be questions of law or fact common to the class; third, the claims or defenses of the

  representative parties must be typical of the claims or defenses of the class; and fourth the

  representative parties must fairly and adequately protect the interests of the class. See

  Fed.R.Civ.P. 23(a). As discussed below, the proposed classes meet these prerequisites—known

  respectively as numerosity, commonality, typicality, and adequacy.



                                                    16
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 17 of 29 PageID: 538



                                             Numerosity

           Rule 23(a)(1) requires that “… the class [be] so numerous that joinder of all members is

  impracticable.” In determining class size, the exact number of potential members need not be

  shown.     Joseph v. General Motors Corp., 109 F.R.D. 635, 639 (D. Colo. 1986).          However,

  classes have been certified with as few as 17 to 46 class members. See Horn v. Associated

  Wholesale Grocers, Inc., 555 F.2d 270, 275-76 (10th Cir. 1977) (trial court erred in denying

  class certification on numerosity grounds where class consisted of between 41 and 46 persons).

  “Impracticability of joinder is not determined according to a strict numerical test but upon the

  circumstances surrounding the case.” Horn, 555 F.2d at 276. There are a several factors that are

  relevant to the impracticability issue, including “the nature of the action, the size of the

  individual claims, and the location of the members of the class or the property that is the subject

  matter of the dispute.” Colorado Cross Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d

  1205, 1215 (10th Cir. 2014) citing 7A Charles Alan Wright, Arthur R. Miller & Marry Kay

  Kane, Federal Practice and Procedure § 1762, at 206–07 (3d ed.2005); see also Kohn v. Am.

  Housing Found., Inc., 178 F.R.D. 536, 540 (D. Colo. 1998) (“In determining whether joinder is

  impractical, the court looks at the size of the proposed class, the geographic dispersion of its

  members, and whether the members’ names are easily ascertainable.”); Yazzie v. Ray Vickers’

  Special Cars, Inc., 180 F.R.D. 411, 415 (D.N.M. 1998) (“In determining whether joinder is

  impractical, the court must consider such factors as the size of the proposed class, the geographic

  dispersion of class members, the nature of the action, the size of individual claims, judicial

  economy, the financial resources of class members and whether the class members’ names are

  easily ascertainable.”). To be impracticable does not mean that joinder must be impossible, but

  rather, that it would be difficult or inconvenient. See Yazzie, 180 F.R.D. at 415 (“To satisfy the



                                                  17
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 18 of 29 PageID: 539



  numerosity requirement, the plaintiff must show that joinder is impracticable, not impossible.”).

  The proposed Classes satisfy the numerosity requirements for four reasons. First, the number of

  people in each Class is well beyond the number that other courts have found viable for

  certification. There are - based upon representations of statistics from the State - presumably well

  over 200 persons to date who have had ex parte TERPOs and search warrants issued against

  them. Second, it would be practically impossible to join each putative class member to the

  action individually. By definition, Plaintiffs could not join the future stream of class members

  because their number changes every day as more TERPOs and search warrants are issued. See

  Abercrombie & Fitch Co., 765 F.3d at 1215 (“[T]he fact that the class includes unknown,

  unnamed future members also weighs in favor of certification.”) (quoting Pederson v. La. State

  Univ., 213 F.3d 858, 868 n.11 (5th Cir. 2000)); Kilgo v. Bowman Transp., Inc., 789 F.2d 859,

  878 (11th Cir. 1986) (finding impracticability of non-class joinder for a class including future

  members, who could not yet be identified); Skinner v. Uphoff, 209 F.R.D. 484, 488 (D. Wyo.

  2002) (finding certification appropriate for class of current and future prisoners seeking

  injunctive relief because “[a]s members in futuro, they are necessarily unidentifiable, and

  therefore joinder is clearly impracticable”). Third, the vast majority of potential plaintiffs will

  lack the resources to bring separate 42 U.S.C. §1983 lawsuits in Federal or State Court as they

  are already defending TERPOs in State Court. See Colorado Cross-Disability Coal. v. Taco Bell

  Corp., 184 F.R.D. 354, 359 (D. Colo. 1999) (finding joinder impracticable where many class

  members could not afford to bring individual actions); Jackson v. Foley, 156 F.R.D. 538, 541–42

  (E.D.N.Y. 1994) (finding joinder impracticable where the majority of class members came from

  low-income households, greatly decreasing their ability to bring individual lawsuits); Sherman v.

  Griepentrog, 775 F. Supp. 1383, 1389 (D. Nev. 1991) (finding joinder impracticable because the



                                                  18
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 19 of 29 PageID: 540



  proposed class consisted of poor, elderly, and disabled plaintiffs who could not bring individual

  lawsuits without hardship). Fourth and finally, adjudicating this case through individual lawsuits

  against Defendants would strain judicial resources. Separate lawsuits would result in duplicative

  discovery (including numerous depositions of the same officials and repetitive production of

  documents), repeated adjudication of similar controversies in this Court (with the resultant risk

  of inconsistent judgments), and excessive costs for everyone involved. See Harlow v. Sprint

  Nextel Corp., 254 F.R.D. 418, 423 (D. Kan. 2008)

                                            Commonality

         The second Rule 23(a) requirement is that “… there [be] questions of law or fact

  common to the class.” Fed.R.Civ.P. 23(a)(2). Rule 23(a)(2) “… requires only a single question

  of law or fact common to the entire class.” D.G. ex rel. Stricklin v. Devaughn, 594 F.3d 1188,

  1195 (10th Cir. 2010); J.B. ex rel. Hart v. Valdez, 186 F.3d 1280, 1288 (10th Cir. 1999). The

  threshold for this requirement is usually satisfied when it can be demonstrated that class

  members have suffered similar injuries. See Wal-Mart Stores v. Dukes, 564 U.S. 338, 349–50

  (2011) (commonality requires common factual or legal questions that “generate common

  answers apt to drive the resolution of the litigation” (emphasis omitted)). Commonality is

  generally satisfied where, as in this case, “the lawsuit challenges a systemwide practice or policy

  that affects all of the putative class members.” Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir.

  2001); see also Adamson v. Bowen, 855 F.2d 668, 676 (10th Cir. 1988) (“That the claims of

  individual putative class members may differ factually should not preclude certification under

  Rule 23(b)(2) of a claim seeking the application of a common policy.”); Milonas v. Williams,

  691 F.2d 931, 938 (10th Cir. 1982) (holding that common issue of law concerning legality of

  Defendant’s practices overrode factual differences among class members); Stricklin, 594 F.3d



                                                  19
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 20 of 29 PageID: 541



  1188 (“Factual differences between class members’ claims do not defeat certification where

  common questions of law exist.”). The commonality requirement does not demand that all

  questions of law or fact at issue be common, it only requires that significant common issues of

  law or fact exist. Queen Uno Ltd. P’ship v. Coeur D’Alene Mines Corp., 183 F.R.D. 687, 691 (D.

  Colo. 1998); Even “factual differences in the claims of the individual putative class members

  should not result in a denial of class certification where common questions of law exist.” In re

  Intelcom Group Sec. Litig., 169 F.R.D. 142, 148 (D. Colo. 1996). The commonality requirement

  is satisfied here because the legal and factual questions arising from Defendants’ procedures and

  practices do not vary from one Class member to the next. See Adamson, 855 F.2d at 676

  (application of common policy to all class members suffices to meet commonality requirement).

  Defendants enforce the facially unconstiotutional ERPO Act in a routine and consistent way,

  despite knowing they are acting unlawfully, and all Class members were (and future Class

  Members will be) similarly subjected to Defendants’ policies and procedures. And although

  different members may have entered the system through different factual contexts and suffered

  different degrees of harm, that does not diminish the commonality among them with respect to

  the uniform policies and practices applied to them.

                                              Typicality

         “[T]ypicality exists where . . . all class members are at risk of being subjected to the same

  harmful practices, regardless of any class member’s individual circumstances.” Stricklin, 594

  F.3d at 1199; see also Adamson 855 F.2d at 676 (“[D]iffering fact situations of class members

  do not defeat typicality under Rule 23(a)(3) so long as the claims of the class representative and

  class members are based on the same legal or remedial theory.”); Penn v. San Juan Hospital,

  Inc., 528 F.2d 1181, 1189 (10th Cir. 1975) (“It is to be recognized that there may be varying fact



                                                  20
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 21 of 29 PageID: 542



  situations among individual members of the class and this is all right so long as the claims of the

  plaintiffs and the other class members are based on the same legal or remedial theory.”). Here,

  the named Plaintiff’s claims are typical of - indeed identical to - the claims of the members of the

  proposed Classes, and Plaintiff has the same interests in this case as all other members of the

  Class that he represents. Each of them suffered injuries from the failure of the Defendants to

  comply with the basic constitutional provisions detailed herein. If the named Plaintiff succeeds

  in his claim that the Defendants’ policies and practices concerning issuance of TERPOs and

  search warrants violates the Federal and State Constitutions in the ways alleged in the

  Complaint, then that ruling will likewise benefit every other member of the Class. In sum,

  because the named Plaintiff suffered from the same scheme that has harmed and continues to

  harm other members of the proposed classes, and because his legal arguments and claims for

  relief are the same as those of his classmates, Plaintiff satisfies the typicality requirement of Rule

  23(a)(3). If he succeeds in his claims that Defendants’ policies and practices violate the Federal

  and State Constitutions as alleged in the Complaint, that ruling will likewise benefit every other

  member of the Class. That is the essence of Rule 23 typicality.

                                               Adequacy

         Finally, it is clear that the Class representatives will “… fairly and adequately protect the

  interests of the class,” as required by Rule 23(a)(4). The adequacy analysis encompasses two

  separate inquiries: “(1) do the named plaintiffs and their counsel have any conflicts of interest

  with other class members and (2) will the named plaintiffs and their counsel prosecute the action

  vigorously on behalf of the class?” Rutter & Willbanks Corp. v. Shell Oil Co., 314 F.3d 1180,

  1187-88 (10th Cir. 2002). The named Plaintiff is an adequate representative because he shares

  his classmates’ interests in establishing the illegality of Defendants’ policies and practices



                                                   21
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 22 of 29 PageID: 543



  concerning issuing search warrants on a legal standard of less than probable cause. Plaintiff is a

  member of the class he represents. His injuries arise from policies that all class members were

  subjected to and that future class members will be subject to, and his legal challenges to

  Defendants’ policies are shared among the members of this classes. There are no known or

  contemplated material conflicts of interest between plaintiff and the members of the class or any

  foreseeable conflicts between the contemplated members of the proposed classes, all of whom

  have a similar interest in vindicating their constitutional rights in the face of their similar

  unlawful treatment. The Plaintiff and proposed class are represented by attorneys who are

  “qualified, experienced and able to vigorously conduct the proposed litigation.” In re Ribozyme

  Pharm., Inc. Sec. Litig., 192 F.R.D. 656, 659 (D. Colo. 2000). Plaintiff is represented by Albert

  J. Rescinio, Esq., a 30 year attorney with experience litigating similar civil rights in state and

  federal courts.     See Declaration of Albert J. Rescinio, Esq. dated January 7, 2020 submitted

  herewith. Mr. Rescinio’s efforts with regard to this litigation have so far included extensive

  investigation of the legislative history of the ERPO Act, research into other so-called “Red Flag”

  laws that have been enacted in other states, and hours of extensive research on the main and

  ancillary issues in this case.   Indeed, while credible information indicates that several hundred

  people today have had TERPOs and search warrants entered against them illegally, Mr. Rescinio

  is the only attorney so far to actually bring a case challenging the constitutionality and validity of

  the ERPO Act.

         2.         The Proposed Class Satisfies the Requirements of Rule 23(b)

         In addition to the threshold requirements of Rule 23(a), Plaintiffs must also demonstrate

  that the proposed class action fits within one of the categories described in Rule 23(b). In re




                                                   22
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 23 of 29 PageID: 544



  Motor Fuel Temperature Sales Practices Litig., 271 F.R.D. 221, 224 (D. Kan. 2010). For the

  reasons discussed below, the Class satisfies Rule 23(b)(3).

         First, plaintiffs must show that Defendants’ actions or inactions are based on “grounds

  generally applicable to all class members.” Shook v. El Paso Cty., 386 F.3d 963, 971 (10th Cir.

  2004). Second, plaintiffs must demonstrate that the requested injunctive relief is “appropriate for

  the class as a whole.” Id. Together, the requirements demand “cohesiveness” among class

  members with respect to their injuries such that (1) the requested injunction will satisfy the

  requirements of Rule 65(d); and (2) class members’ injuries are sufficiently similar that they can

  be remedied in a single injunction without differentiating among class members. See Stricklin,

  594 F.3d at 1199–1200. Rule 23(b)(2) is “… well suited for cases where the composition of a

  class is not readily ascertainable; for instance, in a case where the plaintiffs attempt to bring suit

  on behalf of a shifting prison population.” Shook, 386 F.3d at 972. Indeed, the Advisory

  Committee Notes to the 1966 amendment to Rule 23 demonstrate that subsection (b)(2) was

  intended to reach precisely the type of class proposed in this case: “Illustrative are various

  actions in the civil rights field where a party is charged with discriminating unlawfully against a

  class, usually one whose members are incapable of specific enumeration.” The declaratory and

  injunctive relief sought satisfy Rule 23(b)(2) because Defendants, through the policies, practices,

  and procedures that make up their application of the ERPO Act, have acted and/or refused to act

  on grounds generally applicable to the Class.

         Thus, a declaration that the policy, pattern, and practice of routinely issuing search

  warrants on a “good cause” legal standard rather than the constitutionally required “probable

  cause” standard would benefit every member of the proposed Classes. Rule 23(b)(2) arose out

  of experience “in the civil rights field,” Amchem, 521 U.S. at 614 (quoting Benjamin Kaplan,



                                                   23
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 24 of 29 PageID: 545



  Continuing Work of the Civil Committee: 1966 Amendments of the Federal Rules of Civil

  Procedure, 81 Harv.L.Rev. 356, 389 (1967)), in which the government typically treats a whole

  class in an unconstitutional manner based on law or government policy. “Rule 23(b)(2) was

  drafted in significant measure to enable civil rights class actions.” Shook, 543 F.3d at 610; see

  also Moore’s Federal Practice § 23.43. This category is typically employed in civil rights cases

  and other actions not primarily seeking money damages. The (b)(2) class action is often referred

  to as a ‘civil rights’ or ‘injunctive’ class suit.”. Moreover, Plaintiffs’ request for relief satisfies

  23(b)(2) because the remedy they seek would provide relief to all current and future Class

  Members. Having already met the threshold requirements of Rule 23(a), the Class fulfills all the

  prerequisites for certification.

  B.      PLAINTIFF’S MOTION FOR APPOINTMENTOF PLAINTIFF DAVID GRECO
          AS CLASS REPRESENTATIVE:

          The District Court Judge must appoint one or more persons to serve as “Representative”

  of the Class. Here it is proposed that Plaintiff David Greco be preliminarily appointed as

  Representative of the “Class” as defined.    In this regard, it is clear that the law

                  … does not necessarily require legal experience or expertise on the
                  part of the representative, who is usually a layperson. No
                  particular level of education or sophistication is required. In all
                  cases, the representatives must be free of conflicts and must
                  represent the class adequately throughout the litigation. The judge
                  must ensure that the representatives understand their responsibility
                  to remain free of conflicts and to vigorously pursue the litigation in
                  the interests of the class, including subjecting themselves to
                  discovery.

  [See Manual for Complex Litigation (Fourth), published by the Federal Judicial Center (2004), at
  §21.26 - Appointment of the Class Representatives, page 277].
          Plaintiff submits that based upon the information in the Declaration of Plaintiff David

  Greco that he clearly qualifies, meets all of the requisite criteria, and therefore should be

  appointed by this court as “Class Representative.”

                                                    24
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 25 of 29 PageID: 546



  C.        PLAITNIFF’S MOTION FOR APPOINTMENT OF ALBERT J. RESCINIO, ESQ.
            AS CLASS COUNSEL:

            Plaintiff is also moving for the appointment of Albert J. Rescinio, Esq. as lead class

  counsel. To this end, Rule 23(c)(1)(B) and 23(g) recognize that the certification decision and

  order required judicial appointment of counsel for the class. The judge must ensure that the

  lawyer seeking appointment as class counsel will fairly and adequately represent the interests of

  the class. Rule 23(g)(1)(B). In many cases the lawyer who filed the initial suit will be the

  obvious and only choice to be appointed counsel for the class. In such cases, the judge’s task is

  to determine whether the applicant is able to provide adequate representation for the class in light

  of the Rule 23(g) factors.4 It is submitted that based upon the facts contained in the Declaration

  of Albert J. Rescinio, Esq. submitted herewith that Mr. Rescinio qualifies as class counsel as

  satisfying the Rule 23(g) factors and as there is no question that Mr. Rescinio, with 30 years

  experience, is and will be more than able to provide adequate representation for the class in this

  matter.

  4
            F.R.Civ.P. 23(g) provides as follows:
                    (g) CLASS COUNSEL.
                        (1) Appointing Class Counsel. Unless a statute provides otherwise, a court
                    that certifies a class must appoint class counsel. In appointing class counsel, the
                    court:
                        (A) must consider:
                        (i) the work counsel has done in identifying or investigating potential claims
                    in the action;
                        (ii) counsel's experience in handling class actions, other complex litigation,
                    and the types of claims asserted in the action;
                        (iii) counsel's knowledge of the applicable law; and
                        (iv) the resources that counsel will commit to representing the class;
                        (B) may consider any other matter pertinent to counsel's ability to fairly and
                    adequately represent the interests of the class;
                        (C) may order potential class counsel to provide information on any subject
                    pertinent to the appointment and to propose terms for attorney's fees and
                    nontaxable costs;
                        (D) may include in the appointing order provisions about the award of
                    attorney's fees or nontaxable costs under Rule 23(h); and
                        (E) may make further orders in connection with the appointment.




                                                            25
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 26 of 29 PageID: 547



  D.     PLAINTIFF’S MOTION FOR APPROVAL OF THE FORM OF THE INITIAL
         NOTICE TO THE CLASS OF THE PENDENCY OF THIS CLASS ACTION:

         Plaintiff also moves for approval of the form of the actual initial notice to the class of the

  pendency of this class action and approval of the plan for providing notice of the pendency of

  this class notice. Plaintiff asserts that both his proposed class notice and his proposed plan of

  notice should be approved because they meet the Rule 23(c)(2)(B) requirements that apply to

  class actions certified under Rule 23(b)(3) and comports with due process in “providing the

  requisite information about the lawsuit and class members’ rights to exclude themselves from

  this proceeding.”

         Rule 23(c)(2)(B) governs class notice for classes certified under Rule 23(b)(3), and is

  applicable here. Rule 23(c)(2)(B) provides that:


                 … [f]or any class certified under Rule 23(b)(3), the court must
                 direct to class members the best notice that is practicable under the
                 circumstances . . . . The notice must clearly and concisely state in
                 plain, easily understood language:
                         (i) the nature of the action;
                         (ii) the definition of the class certified;
                         (iii) the class claims, issues, or defenses;
                         (iv) that a class member may enter an appearance through
                         an attorney if the member so desires;
                         (v) that the court will exclude from the class any member
                         who requests exclusion;
                         (vi) the time and manner for requesting exclusion; and
                         (vii) the binding effect of a class judgment on members
                         under Rule 23(c)(3).

  [Fed. R. Civ. P. 23(c)(2)(B)].

         In order to help courts comply with the requirements of Rule 23(c)(2)(B), the “… Federal

  Judicial Center has created illustrative clear-notice forms that provide a helpful starting point for

  actions similar to those described in the forms.” Fed.R.Civ.P. 23(c) advisory committee’s note.

  Here, Plaintiff’s notice was drafted based upon the Federal Judicial Center’s notice forms and

                                                   26
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 27 of 29 PageID: 548



  with specific reliance and reference to the Federal Judicial Center’s “Checklist”, a copy of which

  is attached to the Declaration of Albert J. Rescinio, Esq. dated January 7, 2020 at “Exhibit A”.

  Plaintiff’s specific forms of proposed initial class notice are attached to the Declaration of Albert

  J. Rescinio, Esq. dated January 7, 2020 at “Exhibit B” and “Exhibit C”. It is submitted that this

  initial notice is clear and concise and provides the information required by Rule 23(c)(2)(B).

  Moreover, the initial notice is completely neutral on the merits of the case as any initial notice

  must be neutral and must avoid endorsing the merits of the claim. See Hoffman La–Roche v.

  Sperling, 493 U.S. 165, 173 (1989) (“In exercising the discretionary authority to oversee the

  notice-giving process, courts must be scrupulous to respect judicial neutrality.”). As such, it is

  respectfully requested that the Court approve this form of initial notice to the class of the

  pendency of this action.

  E.     PLAINTIFF’S MOTION FOR APPROVAL OF THE PLAN FOR PROVIDING
         NOTICE OF THE PENDENCY OF THIS CLASS ACTION:

         Plaintiffs actual “Plan for Providing Notice of the Pendency of this Class Action” is

  attached to the Declaration of Albert J. Rescinio, Esq. dated January 3, 2020 at “Exhibit D”.

         Often generally defining the membership of a Class is easier than actually physically

  locating and notifying them of the pendency of a class action they may want to participate in.

  This case is the odd exception. Here that will not be an issue because certain aspects of the

  ERPO Act which mandate record collection will actually will make it easy to specifically locate

  those individuals who have been harmed by application of this unconstitutional law and are

  therefore members of the class. This is because the ERPO Act literally requires the State of New

  Jersey to compile and has kept a confidential and secrete electronic database of all individuals

  who have had a TERPO or FERPO entered against them under the ERPO Act. Specifically,

  N.J.S.A. 2C:58-30 requires that the New Jersey Administrative Office of the Courts shall keep an

                                                   27
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 28 of 29 PageID: 549



  electronic central registry which “… shall include all persons who have had a final extreme risk

  protective order entered against them … “ and also shall include “… all persons who have been

  charged with a violation of a temporary or final extreme risk protective order …”. Id. While

  the law does not require the keeping of records of those who a Petition was filed but no TERPO

  was entered, this is of no moment as it is the issuance of the TERPO and the mandatory

  accompanying search warrant based upon the “good cause” legal standard that makes the ERPO

  Act facially and fatally unconstitutional. Otherwise stated, the mere bringing of a Civil Petition

  seeking a TERPO does not violate the Federal or State Constitutions (nor does Plaintiff claim

  that it does), but rather it is the actual issuance of a TERPO with the mandatory accompanying

  search warrant on the statutory “good cause” legal standard that renders the ERPO Act facially

  and fatally unconstitutional. And the Class is therefore defined accordingly. More importiantly,

  this central electronic database will have indeed have the name and address and other contact

  information for anyone who has had a TERPO issued against them since September 1, 2019.

  And this is the specific universe of people who make up the Class, which makes all members

  easily identifiable and easy to contact.

  F.     PLAINTIFF’S MOTION FOR AN ORDER COMMENCING FORMAL NOTICE
         TO CLASS MEMBERS:

         Lastly Plaintiff seeks an Order directing that Notice of the pendency of this Class Action

  shall be commenced immediately in accordance with the approved Plan.




                                                 28
Case 3:19-cv-19145-BRM-TJB Document 59-3 Filed 02/24/20 Page 29 of 29 PageID: 550



                                           CONCLUSION:

         For the reasons previously stated and for the foregoing reasons, it is requested that the

  relief court requested by the Plaintiff herein be granted.



                                                 Respectfully submitted,

                                                 s/ Albert     Rescinio
                                                 ALBERT J. RESCINIO, ESQ.




                                                   29
